Citation Nr: 1508025	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to January 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 1971 RO decision which denied service connection for a back disability.  In December 2007, the Board found that a notice of disagreement submitted in March 2005 was timely because the Veteran was denied proper notice of the May 1971 rating decision when it was sent to an incorrect address, and remanded the claim for proper notice in accordance with the Veterans Claims Assistance Act (VCAA) and issuance of a statement of the case, and the Veteran then perfected an appeal to the Board on the merits of his claim for service connection.

Subsequently, the Board has remanded this matter several times, most recently in January 2013, for additional evidentiary development, primarily for an adequate VA medical opinion.  The case was subsequently returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability, diagnosed as degenerative joint disease and degenerative disc disease, is attributable to service.  


CONCLUSION OF LAW

A low back disability, diagnosed as degenerative joint disease and degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserted that while on active duty, he injured his back lifting a heavy motor part and then dropping it.  The Veteran noted in several statements that fellow servicemen told him at the time that they heard an audible click from his back when he lifted the heavy part.  He also maintained that he has experienced back pain since that time.

As determined in prior Board remands, the Veteran is competent and credible to say that he hurt his back in service while lifting a heavy piece of equipment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Turning to the medical evidence, the service treatment records show that the Veteran's spine was deemed to have been normal upon discharge from service in 1956.  The Veteran filed a claim for service connection for back problems in 1971, which has been determined to have remained pending since that time.

The most contemporaneous record to service is an April 1975 radiology report which showed minimal degenerative changes of the lumbar spine with an irregularity of the anterior aspect at L3 that may be due to trauma.  As previously noted by the Board, this report indicated possible prior back trauma, consistent with the Veteran's report.  More recent medical records include a November 2007 radiology report which  diagnosed degenerative disc disease (DDD) with severe disc space narrowing at L1-L2, L3-L4, and L5-S1.  

In conjunction with a December 2011 remand, the Board sought a medical opinion as to whether the Veteran's current lumbar spine problems are related wholly or in part, to service, and specifically to the incident the Veteran reported involving lifting a heavy motor part and feeling a "click" in his back at that moment.  However, when the Veteran was examined in January 2012, the VA examiner apparently did not review the 1975 X-ray report and did not incorporate it into his written opinion.  Without reference to this report, the Board determined that the opinion was incomplete since that x-ray report possibly corroborates the existence of a traumatic injury involving the Veteran's back.  Thus, the case was returned for that examiner to provide an addendum.  However, the Board previously also determined that the obtained November 2012 addendum was insufficient because the examiner failed to properly consider lay evidence.  Further, the examiner found that the Veteran's current lumbar spine disorder was not related to the stress of lifting in service for the reason that it would "establish very problematic precedent" to follow that line of reasoning as "essentially everyone in military service is exposed at some point in time to the stress of lifting" and "anyone who developed a degenerative condition of the spine which is ubiquitous" in an aging population would be eligible for service connection.  This would, in the examiner's opinion, functionally create a "presumptive condition" for degenerative conditions of the spine, which, according to the examiner, makes absolutely no sense from a medical or rating perspective.   However, as previously pointed out by the Board, the VA examiner, as an orthopedic specialist, is not competent to provide an opinion on the issue of legal presumptions, and examiners are requested to focus on the specific medical questions asked by the Board without consideration of the manner in which those opinions may be applied to the factual and legal determinations made by the Board during adjudication of the Veteran's claim.  Here, the Veteran served as a wheeled vehicle repairman, which required him to frequently lift heavy objects like vehicle engines, transmissions, and differentials and service connection claims must be considered on the basis of the specific type and circumstances of the individual Veteran's service.  See 38 C.F.R. § 3.303(a)  Thus, the Board again remanded this case for a medical opinion which appropriately considered the lay evidence and the type of service performed by the Veteran.

Unfortunately, although the Veteran was afforded another examination in May 2013, the VA examiner provided an inadequate opinion as the opinion did not include any discussion of the relevant lay evidence of record; thus another supplemental VA medical opinion was obtained in October 2013.  Nonetheless, the supplemental opinion was also inadequate as the lay evidence was again not considered.  

In March 2014, a VA examiner reviewed the record and opined that the Veteran's current lumbar spine disability does not date back to his service.  The examiner indicated that the "back pain reported by the Veteran and noted in the CPRS record in 1975 does not exist in the Veteran's medical documentation in the Claim's file."  The Board notes that this statement is unclear as it states pain was noted in the record, but then states that documentation did not exist.  It is actually noted in the record.  Further, this statement fails to address the lay evidence which indicated continuous back pain since service.  The examiner indicated that clicking, popping or cracking noise with lifting amounts to no significance since such noise is usually normal and "most of the time" is nothing to be concerned about.  She indicated that the exact reason joints pop and snap is not totally understood.  One theory is that the ligaments make these noises as they get tight rapidly when the joint is moving.  In some instances, popping may be due to a tendon snapping over or around the joint.  Another theory is that nitrogen bubbles in the fluid inside the joint are rapidly brought into or out of solution when the joint is manipulated, such as cracking the knuckles in the hand.  These noises with movement of a joint, particularly the knee, may sound like folding stiff paper and are called crepitus.  The examiner concluded that there are no long term sequelae of these noises, and they do not lead to future problems.  The Board notes that the equivocal nature of some of the language used by the examiner lessens the value of the opinion.  Further, and again, there is no commentary that pain accompanied the joint noise and continued thereafter.  Thus, this opinion, like the ones dated before it, is incomplete.

In September 2014, another VA opinion was provided which concluded differently.  Specifically, the VA examiner opined that it is at least as likely as not that the Veteran's claimed low back disability had its clinical onset during active service.  The examiner noted that the injury has been reported by the Veteran as a specific event when he lifted a transmission.  The examiner indicated that the record showed that the Veteran presented to VA post-service with complaint of low back pain on April 9, 1975 as documented in a medical certificate noting 42 year old complaining of lumbar pain.  X-rays revealed minimal degenerative changes of lumbar spine.  There was no evidence of fracture or dislocation (lined out, but not initialed and dated).  There was irregularity of the anterior aspect of the 3rd lumbar vertebra that may be due to trauma, otherwise no significant findings.  On the May 2013 examination, the Veteran was diagnosed with lumbosacral degenerative joint disease.  In summary in support of the favorable opinion, the examiner noted that it was the Veteran's testimony that he injured his back while in active military service when he lifted a transmission, dropped it, with an "audible click" heard by observers, and that he has had low back symptoms since his military service.  There are no service treatment records documenting medical evaluation for the injury, and the separation physical is silent for any spine abnormality.  However, the examiner observed that a lumbosacral spine film ordered for complaint of low back pain in April 1975 showed irregularity of the anterior aspect of the 3rd lumbar vertebra that may be due to trauma.  The examiner stated that the Veteran is currently diagnosed with lumbosacral degenerative joint disease.  Thus, it is essentially presented that the Veteran was credible in his report of a low back injury during service, his April 1975 x-ray showed abnormalities related thereto, and his current degenerative joint disease is related to the inservice event.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the most recent VA opinion reflected that the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This last opinion is the only one of record that adequately discusses and assesses all aspects of the history in this case, including the Veteran's lay testimony which the Board previously found to be both competent and credible.  Accordingly, service connection for a low back disability, diagnosed as degenerative joint disease and DDD, is attributable to service.  


ORDER

Service connection for a low back disability, diagnosed as degenerative joint disease and DDD, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


